DECISION
This was an action to try title to three pieces or parcels of land, the first Tavai, containing 2.33 acres; the second Olopoto, containing 1.05 acres, and the third Failolo, containing 1.77 acres, and was tried in the High Court sitting at Fagatogo on the 28th day of April, 1920.
• The land Tavai is situated near the village of Malaeloa, and is known as bush-land on which there are some coconut plantations. The land Olopoto is situated in the heart of the village of Leone and. is the present residence *321site of the Aulaumea family, and the land Failolo is situated between Leone and Vailoa and is known as one of the Tuafanua’s of the land Olopoto.
The plaintiff Uo-Sopoaga claims title to all the lands through Uo-Moetuasivi, the plaintiff’s grandfather.
The defendants claim title to the lands Olopoto and Failolo through the name Aulaumea, and title to the land Tavai through Alapa.
As concerning the land Tavai, the evidence in this case and records in former cases tried in the High Court between Uo and others, referred to in the testimony given in this case and admitted as evidence, is conclusive that the plaintiff Uo-Sopoaga is the owner and entitled to the possession of the land Tavai, as shown on the attached survey.
As concerning the lands Olopoto and Failolo the evidence of both the plaintiff and defendants agree that the lands were given to Mele and her husband, from which couple the present defendants descended. The evidence further shows that Mele was an adopted daughter of Ilaoa-Matea, and that she subsequently lived as a member of the Faiivae family. The plaintiff contends that Mele and her husband lived on the land Olopoto, and also acquired the use of the land Failolo through the “pule” of Uo-Moetuasivi, a brother of Ilaoa-Matea, the former giving the land in dispute to Mele.
The defendants contend that the land Olopoto, together with the land Failolo, one of its Tuafanuas, was given to Mele by the Faiivae family and that since that time and during four generations, the land Olopoto has been the residence of the Aulaumea family.
The evidence in this case tends to bear out the contention of the defendants. The plaintiff admits that Efiso, the second child of Mele, held the name Aulaumea and that he lived on the land Olopoto and exercised the “pule” over the *322same' at the time he held the name Aulaumea. which name he held prior to holding the name Uo.
The evidence also proves conclusively that no member of the Uo or Ilaoa family, excepting Efiso, who was the son of Mele and first held the name Aulaumea before holding the name Uo, is buried on the land Olopoto, but that a number of the members of the Aulaumea family, and descendants of Mele, are buried in the land Olopoto. The present defendants were born in said land, and the defendant Olo, when he held the name Aulaumea, resided in this land and exercised the “pule” over the same.
The evidence shows that the land Olopoto has been in possession of the Aulaumea family for more than half a century, and that the improvements have been made , by members of that family.
The Court therefore is of a unanimous opinion that the lands Olopoto and Failolo as shown by the attached surveys are the property of the Aulaumea family.